Title: To George Washington from Major General Benedict Arnold, 20 June 1778
From: Arnold, Benedict
To: Washington, George


                    
                        Dear General,
                        Philadelphia 20th June 1778
                    
                    I arrived here at 11 oClock yesterday Morning, The Rear of the Enemy quited Coopers Ferry last Evening.
                    Inclosed is the latest and only Intelligence which can be depended on, which I am favor’d with by Mr Budinot. I have order’d a Boat down the River and Horsemen to discover the Enemys Ships and watch their Motions, no Exertions shall be wanting to gain Intelligence, which shall be forwarded to your Excellency as early as possible.
                    If no orders are given to Coll Morgans Corps at Radnor, your Excellency may think proper to order them over Coopers Ferry to fall in the Rear of the Enemy. I have the Honor to be, with great Respect & Esteem Dr General Your most obt Humble Servant
                    
                        B. Arnold
                    
                    
                        Philada June 20th 1778 Moutton Mortimer from Chirstian Ferry Willmington, the last of the Enemies Ships Passed Willmington at 3 OC[l]ock yesterday afternoon this morning two Ships were lying Near ready Island, None, above.
                        B. Arnold
                    
                